Citation Nr: 1414056	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  13-06 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for a cerebrovascular accident (CVA), to include as due to diabetes mellitus, type II.

4.  Entitlement to service connection for hypertension, to include as due to diabetes mellitus, type II.

5.  Entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure.



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2011 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of entitlement to service connection for diabetes mellitus, ischemic heart disease, a CVA, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a rating decision dated in April 2003, the RO originally denied a claim of entitlement to service connection for diabetes mellitus, type II, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the April 2003 denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for diabetes mellitus, type II, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision which denied the claim for entitlement to service connection for diabetes mellitus, type II, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the April 2003 denial to reopen the claim for entitlement to service connection for a diabetes mellitus, type II.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Here, as the claim to reopen the claim of entitlement to service connection for diabetes mellitus, type II, is resolved in the Veteran's favor, further discussion of compliance with the VCAA with regard to the claim to reopen is not necessary.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).) Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The law also provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002).

Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for only the following disorders:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (West 2002).  Service in the Republic of Vietnam is interpreted as requiring service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525). 

The record establishes that the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, was initially denied in a rating decision dated in April 2003.  The RO denied the claim on the basis that the evidence failed to establish that the Veteran served in Vietnam during the Vietnam era or was exposed to herbicides through some other military experience.  The Veteran was notified of the decision by a letter issued in April 2003.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the April 2003 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his diabetes mellitus claim occurred in correspondence received by the RO in August 2011 in which he filed another claim for diabetes mellitus, as well as other disabilities.  The claim to reopen was denied in December 2011 and the Veteran filed a notice of disagreement initiating the current appeal.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990).  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it reopened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

As mentioned above, the RO initially denied the claim of service connection for diabetes mellitus because the evidence failed to establish that the Veteran served in Vietnam during the Vietnam era or was exposed to herbicides through some other military experience.  Since the prior final rating decision in April 2003, VA has received additional evidence, including lay statements by the Veteran and a former servicemember.  

Signficantly, the Veteran submitted a December 2012 letter from a former Air Force Captain who indicated that the Veteran had served at Tuy Hoa Air Base in South Vietnam.  Included with this letter was a photograph allegedly depicting the Veteran engaged in an aircraft engine change.  The photograph was titled "1370th PMW AST#3, Tuy Hoa, RVN."  The former Air Force Captain explained that since the 1370th Photo Mapping Wing dispatched its aerial survey teams as an integrated unit that provided its own support in worldwide photomapping missions, temporary duty assignment orders were probably not used.  

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It suggests that the Veteran did serve in the Republic of Vietnam, despite there being no mention of Vietnam service in his personnel records.

As the Board must presume the credibility of this evidence, it raises a reasonable possibility of substantiating the claim.  Lack of evidence showing service in Vietnam was the main reason for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for diabetes mellitus.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for diabetes mellitus, type II.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for diabetes mellitus, type II, is reopened, and to this extent the appeal is granted.


REMAND

As discussed above, the Board has reopened the Veteran's claim for entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.  The Veteran also seeks entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure. 

Here, the Veteran alleges that he served in Vietnam for a period of approximately 50 days.  Specifically, he claims that he was stationed at Forbes Air Force Base near Topeka, Kansas, and was then transferred to a military facility in Washington state before being sent to Vietnam for a period of approximately 50 days on a temporary duty assignment, during which time he worked on airplanes.  The Veteran had also previously indicated that he served at Ching Chuan Kang Air Base in Thailand for over a year, but he was apparently confusing Taiwan and Thailand in this statement.  

A review of the Veteran's service personnel records confirms that he served as a jet engine mechanic with the 1370th Photo Mapping Wing at Forbes Air Force Base near Topeka, Kansas, from 1967 until 1968.  His last estimated date of arrival at Forbes Air Force Base was on February 16, 1968.  However, his next duty assignment, on December 6, 1968, was attached to the 314th Field Maintenance Squadron at Ching Chuan Kang Air Base in Taiwan.  The Veteran remained in Taiwan for approximately one year, and was then discharged from active duty at McChord Air Force Base near Lakewood, Washington, in February 1970.

The Veteran's service personnel records do not explicitly list any service in Vietnam or in Thailand.  However, the Foreign Service Summary on his AF Form 7 indicated that he had a temporary duty assignment ("TDY SEA") for a period of 54 days beginning on May 24, 1968.  The Veteran argues that this documentation refers to the period during which he served on temporary duty assignment in Vietnam for approximately 50 days.  

The Veteran filed an Application for Correction of Military Record and requested that his DD Form 214 be changed to reflect foreign service in Vietnam.  However, in correspondence dated in August 2010, the Headquarters Air Force Personnel Center indicated that a thorough review of his Master Personnel Records failed to provide any documents which substantiated deployment locations and inclusive periods.  The letter further encouraged the Veteran to submit source documents with his name on it substantiating his assignment in Vietnam, to include travel vouchers, evaluation reports, letters of evaluation, decorations, or some other official military document.

An April 2003 Personnel Information Exchange System (PIES) from the National Personnel Records Center (NPRC) indicated that there was no evidence in the Veteran's service personnel file to substantiate any service in the Republic of Vietnam.  Subsequent PIES response also produced no evidence showing service in Vietnam.  Based on this, the RO issued a Formal Finding of a Lack of Information Required to Corroborate Exposure to Agent Orange in Thailand and the Republic of Vietnam in November 2011. 

However, the Veteran submitted a December 2012 letter from a former Air Force Captain who indicated that the Veteran had served at Tuy Hoa Air Base in South Vietnam.  Included with this letter was a photograph allegedly depicting the Veteran engaged in an aircraft engine change.  The photograph was titled "1370th PMW AST#3, Tuy Hoa, RVN."  The former Air Force Captain explained that since the 1370th Photo Mapping Wing dispatched its aerial survey teams as an integrated unit that provided its own support in worldwide photomapping missions, temporary duty assignment orders were probably not used.  

The Veteran has been diagnosed with coronary artery disease and diabetes mellitus, type II.  Thus, the crux of the Veteran's claims for service connection for the above-cited disabilities hinge on whether there is affirmative evidence that he served in the landmass of the Republic of Vietnam.  Based on the above evidence, the Board finds that additional development must be undertaken in an attempt to confirm the Veteran's presence in the Republic of Vietnam in 1968.  

A search for morning reports and/or muster rolls for the months from May 1968 to July 1968 should be completed with NPRC as these would tend to show any change in the status of the Veteran's duty assignment for that time period.  Equally important is a search for any TDY orders that would confirm a temporary transfer to the territorial borders of Vietnam in May 1968.  Finally, the RO should also contact the Defense Finance and Accounting Service (DFAS) for the Veteran's military pay records.  These records might help to verify the Veteran's exact whereabouts during the approximate 54-day time period in question starting in May 1968.  

Finally, the RO/AMC should contact the appropriate agency to attempt to determine whether there was an established practice of keeping Air Force personnel for several weeks at a time at Tuy Hoa Air Base during or around the calendar year 1968. 

In addition, the Veteran also seeks entitlement to service connection for a CVA and hypertension, both to include as due to diabetes mellitus, type II.   However, the Board finds that these claims are inextricably intertwined with the claim for service connection for diabetes mellitus being remanded.  Thus, the Board must defer adjudication of the CVA and hypertension claims pending resolution of the inextricably intertwined diabetes mellitus issue.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. Contact the NPRC and request a search of available morning reports and/or muster rolls from May 1968 to July 1968 for the 1370th Photo Mapping Wing at Forbes Air Force Base near Topeka, Kansas, that would show any change in the Veteran's duty assignment.  Also request a search for TDY orders that would verify the Veteran having been temporarily transferred to any location within the territorial borders of the Republic of Vietnam in May 1968. 

2.  In the event that the above development does not corroborate the Veteran's deployment on the landmass of the Republic of Vietnam, then contact the following agencies for development indicated:  

(i) Contact the Air Force Historical Research Agency (and any other appropriate agency) to request confirmation of whether there was an established practice of keeping military personnel for several weeks at Tuy Hoa Air Base during 1968; and 

(ii) Contact Defense Finance and Accounting Services (DFAS) to request all available pay records pertaining to the Veteran for the time period from May 1968 to July 1968.  Specifically, DFAS is requested to provide any further information which assists in corroborating the Veteran having been stationed at Tuy Hoa Air Base, or any location within the landmass of the Republic of Vietnam, from May 1968 to July 1968.
   
3.  The RO must perform all follow-up indicated, document negative responses and refer to the service department for assistance where necessary.  Notify the Veteran of the results of the records requests. If, after all procedurally appropriate actions to locate and secure the said records have been made and it is reasonably certain that such records do not exist or that further efforts to obtain them would be futile, the RO must make a formal finding to that effect.  When records are not received from any source, follow the notification procedures of 38 C.F.R. § 3.159(3) (2013).  The Veteran and his representative must then be given an opportunity to respond.

4.  After ensuring that the above development, as well as any other development, such as scheduling the Veteran for VA examinations to determine the etiology of the claimed disorders, has been completed, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that addresses all evidence received after issuance of the January 2013 statement of the case, as well as the December 2012 lay statement and accompanying photograph.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


